DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Terminal Disclaimers filed June 6, 2022 are received and entered.
2.	Claims 1, 3 – 5, and 7 – 15 are amended.  Claim 6 is cancelled.  Claims 1 – 5 and 7 – 15 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	The Double Patenting Rejections are WITHRAWN in view of the Terminal Disclaimers.
5.	The rejections of claims 4, 7 – 8, and 14 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.
6.	On pages 7 – 8 of the Response, Applicant argues that “the combination of cited references does not disclose the election of a scene ‘based on (i) a determination as to whether touch input is performed on the touch groove or on the surrounding region of the exterior panel, and (ii) the one or more determined characteristics of the touch input’ as recited in amended claim 1.”
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  Applicant is correct that Emigh by itself does not render the amendments to claims 1 and 15 obvious.  However, claims 1 and 15 are obvious in view of the combination of Emigh and O’Keeffe.
With regard to claim 1, O’Keeffe teaches: the exterior panel comprising a touch groove and a surrounding region that surrounds the touch groove (FIG. 5B; paragraphs [0090], [0114]; touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region] that surrounds the touch sensitive user surface 140 [groove region]);
wherein the control module is configured to select a scene based on (i) a determination as to whether the touch input is performed on the touch groove or on the surrounding region of the exterior panel (FIG. 5B; paragraphs [0090], [0114]; a touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming [first scene].  A tap input may be applied to faceplate 170 [surrounding region] to turn the device [lights] on/off [second scene].  Accordingly, a determination as to whether a touch input is applied touch sensitive surface 140 [groove region] or faceplate 170 [surrounding region] as well as characteristics of the touch inputs [tap or swipe] are used in combination to determine a particular “scene”).
The combination of the known teachings of Emigh and O’Keeffe would yield the predictable results of a wall-mounted home control device with an exterior panel having a touch groove and a faceplate region for detecting touch gesture inputs where a particular scene is selected based on which of the touch groove and faceplate region receive the touch input as well as characteristics of the touch input [e.g., swipe vs. tap].  In other words, it would have been obvious to incorporate the touch-sensitive faceplate that can receive touch gesture inputs of O’Keeffe into the device of Emigh to provide additional input area(s) on which to apply touch input gestures to select scenes.  Such a modification merely requires including additional touch electrodes and corresponding logic in the device of Emigh in an area surrounding touch groove, as taught by O’Keeffe, to provide additional input area(s) on which to apply touch input gestures to select scenes.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield the aforementioned predictable results.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 – 5 and 7 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh et al. (U.S. Pub. 2018/0191517) in view of O’Keeffe (U.S Pub. 2017/0017324).
Regarding claim 1, Emigh teaches: a control device (FIG. 1; paragraph [0017]; home device controller 100) comprising:
a control module including a sensor layer (FIG. 1; paragraph [0018], [0025]; home device controller 100 includes a microprocessor that analyzes signals received from capacitive touch sensors to detect touch and gesture inputs.  The microprocessor and touch sensors together form the “control module” with the touch sensors being provided on a “sensor layer” of a printed circuit board), the control module being operable to control a set of devices (FIG. 1; paragraphs [0039] – [0040]; microprocessor of home device controller 100 can interpret touch gesture inputs to turn devices on/off, adjust lights, fan speed, volume of an audio system, room temperature, etc.);
an exterior panel that overlays the sensor layer (FIG. 1; paragraphs [0017], [0018]; control panel 101 which includes touch control groove 102 is a forward-facing layer of home device controller 100.  The touch sensors on the “sensor layer” are disposed behind control panel 101 and touch control groove 102);
wherein the control module is configured to:
determine (i) a location of a touch input performed on the exterior panel, and (ii) one or more characteristics of the touch input (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on location [bottom vs top], direction [flick / swipe going up / down], distance [flick vs. swipe], speed, etc.  Accordingly, a location and / or characteristic of a touch gesture input is determined);
select a scene based on (ii) the one or more determined characteristics of the touch input (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  For example, the flick up gesture may turn a light, fan, volume of an audio system, room temperature, etc., to a preset level.  This preset level is interpreted as a scene.  Similarly, a tap input turns the device(s) on.  Since a tap is different than a flick up gesture, this would be a second scene.  Additionally, a user can use a single gesture input to control multiple devices.  Specifically, swipe inputs may be utilized to set a specific level for a plurality of lights.  This adjustment of multiple devices with one gesture also corresponds to selection of a scene); and
control an operational aspect of each device of the set of devices in accordance with the selected scene (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; microprocessor of home device controller 100 can interpret touch gesture inputs to turn devices on/off, adjust lights, fan speed, volume of an audio system, room temperature, etc.  As set forth above, input gestures can be used to set “scenes” which control levels of output from connected devices).
Emigh fails to explicitly disclose: the exterior panel comprising a touch groove and a surrounding region that surrounds the touch groove; wherein the control module is configured to select a scene based on (i) a determination as to whether the touch input is performed on the touch groove or on the surrounding region of the exterior panel.
However, O’Keeffe teaches: the exterior panel comprising a touch groove and a surrounding region that surrounds the touch groove (FIG. 5B; paragraphs [0090], [0114]; touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region] that surrounds the touch sensitive user surface 140 [groove region]);
wherein the control module is configured to select a scene based on (i) a determination as to whether the touch input is performed on the touch groove or on the surrounding region of the exterior panel (FIG. 5B; paragraphs [0090], [0114]; a touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming [first scene].  A tap input may be applied to faceplate 170 [surrounding region] to turn the device [lights] on/off [second scene].  Accordingly, a determination as to whether a touch input is applied touch sensitive surface 140 [groove region] or faceplate 170 [surrounding region] as well as characteristics of the touch inputs [tap or swipe] are used in combination to determine a particular “scene”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results.  Specifically, the teachings of a wall-mounted home control device with an exterior panel having a touch groove for detecting touch gesture inputs corresponding to the selection of scenes differentiated by characteristics of the touch input [e.g., swipe vs. tap], as taught by Emigh, are known.  Additionally, the teachings of a wall-mounted touch sensitive control light switch with an exterior panel having a touch region that receives a swipe gesture input to dim lights and a faceplate region surrounding the touch sensitive surface region that receives a tap input to turn the lights on/off, as taught by O’Keeffe, are known as well.  The combination of the known teachings of Emigh and O’Keeffe would yield the predictable results of a wall-mounted home control device with an exterior panel having a touch groove and a faceplate region for detecting touch gesture inputs where a particular scene is selected based on which of the touch groove and faceplate region receive the touch input as well as characteristics of the touch input [e.g., swipe vs. tap].  In other words, it would have been obvious to incorporate the touch-sensitive faceplate that can receive touch gesture inputs of O’Keeffe into the device of Emigh to provide additional input area(s) on which to apply touch input gestures to select scenes.  Such a modification merely requires including additional touch electrodes and corresponding logic in the device of Emigh in an area surrounding touch groove to implement the disclosed functionality of O’Keeffe.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield the aforementioned predictable results.
Regarding claim 2, Emigh teaches: wherein the exterior panel is display-less (FIG. 1; paragraph [0017]; home device controller 100 does not have a display).
Regarding claim 3, the combination of Emigh and O’Keeffe teaches: wherein the control module is configured to detect touch input provided on the touch groove (Emigh; FIG. 1; paragraph [0018]; touch inputs are detected on touch control groove 102.  O’Keeffe; FIG. 5B; paragraph [0090]; touch inputs are detected on touch sensitive surface 140 [groove region]) and the surrounding region of the exterior panel (O’Keeffe; FIG. 5B; paragraph [0090]; touch inputs are detected on faceplate 170 [surrounding region]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 4, Emigh fails to explicitly disclose: wherein the control module is configured to detect touch input provided at any location over at least a portion of the exterior panel.
However, O’Keeffe teaches: wherein the control module is configured to detect touch input provided at any location over at least a portion of the exterior panel (FIG. 5B; paragraphs [0090], [0114]; touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region].  A touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming.  A tap input may be applied to faceplate 170 [surrounding region] to turn the device [lights] on/off.  Accordingly, a touch input is detectable at any location over at least a substantial portion of the exterior panel).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results for at least the reasons set forth above with regard to claim 1.
Regarding claim 5, Emigh teaches: wherein the control device is wall-mountable (FIG. 1; paragraph [0017]; home device controller 100 may be mounted in a wall) with the exterior panel forming a faceplate when the control device is mounted (FIG. 1; paragraphs [0017], [0018]; control panel 101 which includes touch control groove 102 is a forward-facing layer of home device controller 100 that constitutes a faceplate).
Regarding claim 7, Emigh teaches: wherein the control module is configured to partition the surrounding region of the exterior panel into multiple sub-regions, and wherein the control module is further configured to interpret the touch input based at least in part on a determination of a sub-region of the multiple sub-regions where the touch input is detected (FIG. 2; paragraphs [0039] – [0041], [0047]; Table 1; home device controller 100 may be implemented as home device controller 200.  Home device controller 200 includes multiple touch control grooves 203 – 205 and touch screen 202 that can function as a touch control groove [sub-regions].  Each touch control groove 202 – 205 can be programmed to automatically turn on corresponding device(s) at a preset level with a flick up gesture [scene].  Please see claim 1 above for more specificity).
Regarding claim 8, Emigh teaches: wherein the control module determines the one or more characteristics of the touch input based on one or more attributes of sensor signals of the sensor layer (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on various characteristics / attributes including direction of movement [flick / swipe going up / down], length of movement [flick vs. swipe], speed [velocity or acceleration], etc.).
Regarding claim 9, Emigh teaches: wherein the determined one or more characteristics of the touch input include (i) a direction of the movement, (ii) a length of the movement, (iii) a linear path or shape of the touch input, (iv) a duration of the touch input, (v) a time interval between discrete touches of the touch input, or (vi) a velocity or acceleration of movement of the touch input (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on various characteristics including direction of movement [flick / swipe going up / down], length of movement [flick vs. swipe], speed [velocity or acceleration], etc.).
Regarding claim 10, Emigh teaches: further comprising: a memory storing a plurality of scenes (paragraphs [0035], [0045]; gestures may be mapped to specific actions.  Mapping of gestures and particular devices associated with a touch control groove may be stored in a memory.  Accordingly, a “preset level” corresponding to a flick gesture would be stored in memory as a “first scene” and a tap input would be stored in memory as a “second scene” corresponding to a particular device);
wherein the control module selects the scene from the plurality of scenes stored in memory (paragraphs [0035], [0045]; in response to a gesture input, the memory is read to determine which scene to apply.  For example, when a flick gesture is input a “first scene” corresponding to this input is retrieved from the memory and executed.  Similarly, when a tap gesture is input, a “second scene” corresponding to this input is retrieved from the memory and executed).
Regarding claim 11, Emigh teaches: wherein the control module controls the operational aspect of at least one device of the set of devices by implementing switching operations on a power supply line for the at least one device, to cause the device to implement a corresponding setting in accordance with the scene (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  This gesture to implement the preset level [setting] of the scene switches power from an off state to an on state at the preset level).
Regarding claim 12, Emigh teaches: wherein the control module controls the operational aspect of at least one device of the set of devices by transmitting a command operation to the at least one device, the command operation causing the at least one device to implement a corresponding setting in accordance with the scene (FIG. 1; paragraph [0025], [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  When the device(s) are lights, this gesture generates a lighting control command which causes the lights 110 / 115 to turn on to the preset level).
Regarding claim 13, Emigh teaches: wherein the control module transmits the command operation wirelessly to the at least one device (FIG. 1; paragraphs [0024], [0039], [0040]; home device controller 100 transmits control commands to connected devices wirelessly).
Emigh fails to explicitly disclose: further comprising a wireless transceiver.
However, Emigh inherently requires a wireless transmitter in order to transmit control commands wirelessly as described.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely fill in the gaps of Emigh as to the type of wireless transmitter is being utilized to incorporate a well-known and conventional wireless transceiver.  Such a modification merely fills in the gaps of Emigh using well-known and conventional technology that is implicitly included in Emigh’s disclosure.
Regarding claim 14, Emigh teaches: wherein the control module transmits the command operation wirelessly to an intermediate device, and wherein the intermediary device transmits the command operation to the at least one device to cause the at least one device to implement a corresponding operational setting based on the command operation (FIGS. 1, 3; paragraphs [0024], [0039], [0040], [0055]; home device controller 100 transmits control commands to connected devices wirelessly via a server or third-party intermediary communication module).
Emigh fails to explicitly disclose: further comprising a wireless transceiver.
However, Emigh inherently requires a wireless transmitter in order to transmit control commands wirelessly as described.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to merely fill in the gaps of Emigh as to the type of wireless transmitter is being utilized to incorporate a well-known and conventional wireless transceiver.  Such a modification merely fills in the gaps of Emigh using well-known and conventional technology that is implicitly included in Emigh’s disclosure.
Regarding claim 15, Emigh teaches: a base assembly for a wall-mountable control device (FIG. 1; paragraph [0017]; home device controller 100 may be mounted in a wall), the base assembly comprising:
a control module including a sensor layer (FIG. 1; paragraph [0018], [0025]; home device controller 100 includes a microprocessor that analyzes signals received from capacitive touch sensors to detect touch and gesture inputs.  The microprocessor and touch sensors together form the “control module” with the touch sensors being provided on a “sensor layer” of a printed circuit board), the control module being operable to control a set of devices (FIG. 1; paragraphs [0039] – [0040]; microprocessor of home device controller 100 can interpret touch gesture inputs to control a lighting device, a ceiling fan, a thermostat [temperature], or media device [volume]);
wherein the sensor layer is positioned within a threshold proximity to an exterior panel assembled onto the base assembly upon installation of the base assembly (FIG. 1; paragraphs [0017], [0018], [0022]; touch gesture inputs are detected by capacitive touch sensors through a forward-facing layer of home device controller 100, such as plastic.  Capacitive touch sensors require a user’s finger to be brought within close enough proximity so as to generate a change in capacitance to detect touch inputs.  The forward-facing layer be disposed only 2 mm [threshold proximity] apart from the capacitive touch sensors in order to have optimal sensitivity when detecting touch gesture inputs);
wherein the control module is configured to:
determine one or more characteristics of the touch input performed on the exterior panel (FIG. 1; paragraphs [0026] – [0033]; touch gesture inputs are interpreted based on location [bottom vs top], direction [flick / swipe going up / down], distance [flick vs. swipe], speed, etc.  Accordingly, a location and / or characteristic of a touch gesture input is determined);
select a scene based on (ii) the one or more determined characteristics of the touch input (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; a flick up gesture is interpreted based on a direction of motion [characteristic] and a relative location between an initial and final contact.  When a flick up gesture is applied, the home device controller 100 turns the device(s) on and sets a level to a preset level or the last level.  For example, the flick up gesture may turn a light, fan, volume of an audio system, room temperature, etc., to a preset level.  This preset level is interpreted as a scene.  Similarly, a tap input turns the device(s) on.  Since a tap is different than a flick up gesture, this would be a second scene.  Additionally, a user can use a single gesture input to control multiple devices.  Specifically, swipe inputs may be utilized to set a specific level for a plurality of lights.  This adjustment of multiple devices with one gesture also corresponds to selection of a scene); and
control an operational aspect of each device of the set of devices in accordance with the selected scene (FIG. 1; paragraph [0028], [0039], [0040]; Table 1; microprocessor of home device controller 100 can interpret touch gesture inputs to turn devices on/off, adjust lights, fan speed, volume of an audio system, room temperature, etc.  As set forth above, input gestures can be used to set “scenes” which control levels of output from connected devices).
Emigh fails to explicitly disclose: wherein the exterior panel comprises a touch groove and a surrounding region that surrounds the touch groove; wherein the control module is configured to select a scene based on (i) a determination as to whether the touch input is performed on the touch groove or on the surrounding region of the exterior panel.
However, O’Keeffe teaches: wherein the exterior panel comprises a touch groove and a surrounding region that surrounds the touch groove (FIG. 5B; paragraphs [0090], [0114]; touch sensitive electrical switch includes an “exterior panel” having touch sensitive user surface 140 [groove region] and faceplate 170 [surrounding region] that surrounds the touch sensitive user surface 140 [groove region]);
wherein the control module is configured to select a scene based on (i) a determination as to whether the touch input is performed on the touch groove or on the surrounding region of the exterior panel (FIG. 5B; paragraphs [0090], [0114]; a touch gesture input, such as a swipe, may be applied to touch sensitive surface 140 [groove region] to control light dimming [first scene].  A tap input may be applied to faceplate 170 [surrounding region] to turn the device [lights] on/off [second scene].  Accordingly, a determination as to whether a touch input is applied touch sensitive surface 140 [groove region] or faceplate 170 [surrounding region] as well as characteristics of the touch inputs [tap or swipe] are used in combination to determine a particular “scene”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Emigh and O’Keeffe to yield predictable results for at least the reasons set forth above with regard to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626